DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 01/13/22.  Claims 1-7 and 10-14 are still pending and have been considered below.

Claim Objections
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.
Claims 1 and 4 are objected to because of the following informalities:  the instant claims should be amended to recite “…the miner is configured to analyze…”.  Appropriate correction is required.
Claims 1 and 4 are objected to because of the following informalities:  the instant claims should be amended to recite “…is larger than the number of the locally stored blocks…”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  line 3 of the instant claims should be amended to recite “…[[such]]the device …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim rejection(s) have been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite the limitation "if they do not match…", which render the claims indefinite in that it is unclear as to which preceding claim element(s) “they” is in reference to. In particular, Examiner notes that there are no other claim elements recited immediately before this pronoun in the same claim limitation, and the remaining claim language that precedes this claim limitation established several different claim elements; thus, Examiner respectfully submits that it is unclear as to what must not match so as to cause the claimed labeling of the local chain as a fork chain.
Claims 1, 4, 5 and 11 recite the limitation "before it is discarded…", which render the claims indefinite in that it is unclear as to which preceding claim element(s) “it” is in reference to.  In particular, Examiner notes that there are at least two different claim elements that directly precede this pronoun; thus, Examiner respectfully submits that it is unclear as to if the claimed extracting is done before any forked chain is discarded and overwritten, done before the received blockchain messages is discarded and overwritten, or even perhaps done before both any forked chain and the received blockchain messages is discarded and overwritten. 
Claims 1 and 4 recite the limitation "the local chain" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding 
Claims 1 and 4 recite the limitation "the forked chains" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language does not appear to establish a first instance of “forked chains” in the plural, but does recite “a fork chain” in addition to “any forked chain” (see lines 10 and 11 of Claim 1; and lines 12 and 13 of Claim 4); thus, render the claims indefinite in that it is unclear if the limitation is in references to the “a fork chain” and “any forked chain” collectively, or possibly another set of “forked chains” altogether.
Claims 5 and 11 recite the limitation "the forked chains" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language appears to establish a first instance of “any forked chains” (that are extracted) in addition to a separate and distinct instance of “all forked chains” (that are added); thus, render the claims indefinite in that it is unclear if the limitation is in reference to either the “any forked chains” or the “all forked chains” individually/collectively, or possibly another set of “forked chains” altogether.
Claim 10 recites the limitation "the security threat" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language appears to establish a first instance of a plurality of “security threats” in addition to a separate and distinct instance of a “security threat” (see lines 14 and 19 of Claim 5); thus, renders the claim indefinite in that it is unclear as to which one the limitation is in reference to.
Claims 12 and 13 recite the limitations "the at least one memory", "the computer code" and "the at least one processor" throughout the claims.  There is insufficient antecedent basis for 

Claim Rejections - 35 USC § 101
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim rejection(s) have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435